Name: Commission Regulation (EEC) No 941/89 of 12 April 1989 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /12 Official Journal of the European Communities 13 . 4. 89 COMMISSION REGULATION (EEC) No 941/89 of 12 April 1989 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin mentioned Regulation ; whereas it is therefore necessary likewise to maintain unchanged the sluice-gate prices and import duties for ovalbumin and lactalbumin fixed by Regulation (EEC) No 139/89 ; Whereas Commission Regulation (EEC) No 632/86 of 28 February 1986 on the application of import duties on ovalbumin and lactalbumin products from Portugal ^ suspended the application of import levies on ovalbumin and lactalbumin products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as last amended by Regu ­ lation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties of the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 2084/88 of 13 July 1988 fixing sluice-gate prices and import duties for ovalbumin and lactalbumin (3) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Commission Regula ­ tion (EEC) No 1 39/89 (4) fixed for the period 1 February to 30 April 1989 they must be fixed anew for the period 1 May to 31 July 1989 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 940/89 of 12 April 1989 fixing the sluice-gate prices and levies for eggs (*) ; Whereas the sluice-gate price and levy applicable to eggs in shell have been maintained unchanged by the afore ­ HAS ADOPTED THIS REGULATION : Article 1 1 . The import duties provided for in Article 2 of Regu ­ lation (EEC) No 2783/75 in respect of the products speci ­ fied in Article 1 of that Regulation, and the sluice-gate prices provided for in Article 5 thereof in respect of the like products, shall, for the period 1 May to 31 July 1989 , be as fixed by Regulation (EEC) No 139/89 . 2. Application of the duties shall be suspended in respect of imports from Portugal of the products specified in paragraph 1 . Article 2 This Regulation shall enter into force on 1 May 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (')- OJ No L 282, 1 . 11, 1975, p. 104. (2) OJ No L 377, 31 . 12. 1987, p. 44. (3) OJ No L 183, 14. 7. 1988 , p. 19 . (&lt;) OJ No L 17, 21 . 1 . 1989, p. 20. ¥) See page 10 of this Official Journal. 6 OJ No L 60, 1 . 3 . 1986, p. 12.